Exhibit 99.1 From:EnviroStar, Inc. treet Miami, FL33138 Michael Steiner(305) 754-4551 Venerando Indelicato(813) 814-0722 EnviroStar, Inc. Announces Year End Results Company Reports Record Earnings Miami, FL – September 19, 2014 – EnviroStar, Inc. (NYSE MKT:EVI) today reportedrevenues and earnings for the year ended June 30, 2014. Revenues for fiscal 2014 were $33,833,418, a decrease of 6.6% over last year’s revenues of $36,226,584.Net earnings increased by .8% to $1,620,304, or $.23 per share, a new record for the Company, compared to $1,607,238, or $.23 per share in fiscal 2013. Venerando J. Indelicato, Chief Financial Officer of EnviroStar, Inc., stated:“We are pleased to report another year of record earnings despite a slight decrease in revenues. Fiscal 2015 seems promising as we enter the year with a solid backlog and a new effort to increase market share in coin laundry equipment sales.” EnviroStar, Inc. through its subsidiaries is one of the nation’s leading distributors of commercial and industrial laundry and dry cleaning equipment and steam boilers. This press release contains certain information that is subject to a number of known and unknown risks and uncertainties that may cause actual results and trends to differ materially from those expressed or implied by the forward-looking statements.Information concerning these factors are discussed in Company reports filed with the Securities and Exchange Commission. EnviroStar, Inc. EnviroStar, Inc. (NYSE MKT: EVI) Year ended June 30, Revenues $ $ Earnings before income taxes Provision for income taxes Net earnings $ $ Basic and diluted earnings per share $ $ Weighted average shares outstanding: Basic and diluted
